Fourth Court of Appeals
                                San Antonio, Texas
                                      May 11, 2016

                                   No. 04-15-00433-CV

   TEXAS COMMISSION ON ENVIRONMENTAL QUALITY & POST OAK CLEAN
                           GREEN, INC.,
                             Appellant

                                            v.

       GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                             Appellee

            From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-0863-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice


     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court